United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                        ____________
No. 15-1345                                                  September Term, 2016
                                                                                 SEC-3-15006
                                                        Filed On: February 16, 2017
Raymond J. Lucia Companies, Inc. and
Raymond J. Lucia,

              Petitioners

       v.

Securities and Exchange Commission,

              Respondent


       BEFORE:        Garland*, Chief Judge; Henderson, Rogers, Tatel, Brown,
                      Griffith, Kavanaugh, Srinivasan, Millett, Pillard, and Wilkins,
                      Circuit Judges

                                              ORDER

       Upon consideration of petitioners’ petition for rehearing en banc, the response
thereto, and the vote in favor of the petition by a majority of judges eligible to participate,
it is

       ORDERED the petition be granted. Case No. 15-1345 will be reheard by the
court sitting en banc. It is

       FURTHER ORDERED that the judgment filed August 9, 2016 be vacated. It is

     FURTHER ORDERED that oral argument before the en banc court be heard on
Wednesday, May 24, 2017, in Courtroom # 20, Sixth Floor. It is

       FURTHER ORDERED that, in addition to filing briefs electronically, the parties file
30 paper copies of each of their final briefs and the deferred appendix, in accordance
with the following schedule:

              Initial Brief for Petitioners                March 10, 2017



*Chief Judge Garland did not participate in this matter.
                 United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 15-1345                                                  September Term, 2016

              Initial Brief(s) for Amici Curiae            March 10, 2017

              Initial Brief for Respondent                 March 31, 2017

              Initial Brief(s) for Amici Curiae, if any    March 31, 2017

              Initial Reply Brief for Petitioners          April 10, 2017

              Deferred Appendix                            April 17, 2017

              Final Briefs                                 April 24, 2017

       The briefs are to be limited to the following issues:

       1. Is the SEC administrative law judge who handled this case an inferior officer
rather than an employee for the purposes of the Appointments Clause of Article II of the
Constitution?

       2. Should the court overrule Landry v. FDIC, 204 F.3d 1125 (D.C. Cir. 2000)?

       Parties are directed to hand deliver the paper copies of their submissions to the
Clerk’s office by the date due. To enhance the clarity of their briefs, the parties are
urged to limit the use of abbreviations, including acronyms. While acronyms may be
used for entities and statutes with widely recognized initials, briefs should not contain
acronyms that are not widely known. See D.C. Circuit Handbook of Practice and Internal
Procedures 41 (2017); Notice Regarding Use of Acronyms (D.C. Cir. Jan. 26, 2010).

        Because the briefing schedule is keyed to the date of oral argument, the court will
grant requests for extension of time limits only for extraordinarily compelling reasons.
The briefs and appendix must contain the date the case is scheduled for oral argument
at the top of the cover. See D.C. Cir. Rule 28(a)(8).

       Separate order(s) will issue scheduling the time of oral argument and allocating
oral argument time.

                                         Per Curiam

                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk
                                                    BY:    /s/
                                                           Michael C. McGrail
                                                           Deputy Clerk

                                             Page 2